Case 3:21-cr-00660-GPC Document 44-4 Filed 09/13/21 PageID.316 Page 1 of 2




        EXHIBIT D
 Case 3:21-cr-00660-GPC Document 44-4 Filed 09/13/21 PageID.317 Page 2 of 2




July 21, 2021



To The Sentencing Magistrate



RE: Michael James Stevens

DOB August 20, 1981



Your Honour,

I am writing a character reference for my nephew, Michael James Stevens. Our family was taken back at
the news of Michael’s arrest, and subsequent incarceration. Michael has not had an easy life, and will
admit he has made some poor choices in the past. Having said that, Michael was finally on the path to a
clean and sober life when he was seriously injured in an explosion. While in the hospital, Michael was
given medication for the pain due to the serious burns on his body. This caused him to begin a
downward spiral, after years of hard work. Michael has made clear to me that his hospital stay is not an
excuse for his choices, but it is the catalyst that sent him into this situation now.

My nephew has been cooperative , and deeply regrets the offence he has committed. He plans to attend
group drug therapy and counseling in hopes of moving on and learning how to make better choices that
not only effect him, but his entire family.

I am confident that Michael has learnt the hard lesson, and feel strongly that any sentence imposed
should consider his effort prior to this incident, and his desire to make things right.



Should you feel the need to speak to me directly, I can be reached at 505-720-7179



Respectfully Submitted,

Sharon Field

7 San Miguel Rd

Los Lunas, NM 87031
